VAUGHT, Chief Judge
(dissenting).
I regret my inability to agree with my associates on the majority opinion.
The evidence upon which the Commission’s findings are .based, in my judgment, is incompetent, consisting of conclusions, and does not approach that “high standard of certainty,” prescribed by the Supreme Court in North Carolina et al. v. United States et al., 325 U.S. 507, 65 S.Ct. 1260, 89 L.Ed. 1760; Houston, East & West Texas Railway Company v. United States, 234 U.S. 342, 34 S.Ct. 833, 58 L.Ed. 1341; Florida et al., v. United States et al., 282 U.S. 194, 51 S.Ct. 119, 75 L.Ed. 291.
The enforcement of the order should be enjoined.